Appellant further insists that his bills of exception numbers two and three present reversible error. A re-examination of said bills has led us to no different conclusion than expressed in our original opinion. As we understand the bills, counsel first objected to passing upon the prospective jurors until they were drawn as directed in article 626, C. C. P., and their names written in the order drawn. When the request was first made it should have been complied with, but in view of what occurred later we think the refusal was *Page 413 
rendered harmless. Out of the thirty-five jurors first tendered ten were found to be disqualified, and out of six additional jurors tendered two were found disqualified. Appellant was still insisting upon having the jury drawn as provided in article 626, C. C. P., and the court directed the clerk to draw the forty-one names and place them on a list in the order drawn. Appellant then objected to including in the number drawn the names of those who had been found disqualified. As the matter arose there would have been no impropriety if the court had, as requested by appellant, omitted from the drawing the names of the disqualified jurors, but the fact that their names appeared on the list as drawn could in no wise result in injury to appellant unless he was required to exercise his challenges on such disqualified jurors, and as we understand the bills they do not show he was so required to do. Appellant was entitled to a list of jurors with the names appearing thereon in the order drawn. Before finally called upon to exercise his peremptory challenges such a list was furnished him, and whether it came into his hands as the result of the first or second request seems immaterial.
We think there is no merit in appellant's complaint that the judge did not perform the manual act of drawing the jurors' names — it being insisted that such is required under the terms of article 626, C. C. P., — but the drawing was done by the clerk under the direction of the judge. The purpose of such drawing was to furnish accused and the State alike with a list of jurors appearing thereon in the order drawn, so that no advantage might result from an arrangement otherwise brought about. The list furnished appellant was in conformity with the purpose of the statute mentioned, and in substantial compliance therewith.
The recital in said bills that after the ten peremptory challenges had been exercised by appellant there still remained two named jurors who were not acceptable to appellant presents no error. There is no showing that as to said named jurors, or to any others, the court had committed error in holding them qualified over appellant's objection. Johnson v. State,108 Tex. Crim. 499, 1 S.W.2d 896, and cases therein cited.
Appellant urges that we were not warranted in disposing of his complaint of admitting in evidence a carbon copy of a letter, on the theory that the original was without the jurisdiction of the court. Mr. Coleman was the agent in San Antonio of the *Page 414 
Union Indemnity Company of New Orleans, which company had made appellant's bond as county treasurer. When it was discovered that appellant was short in the county funds Coleman communicated the information to his company in New Orleans and an investigator for the company was sent from New Orleans to San Antonio. In the presence of Coleman and said investigator appellant signed a letter of which a carbon copy was made. As a predicate for the introduction of the carbon copy Mr. Coleman testified as follows: "I have a copy of the above mentioned letter, but I haven't the original. * * * He (appellant) signed the original. I do not know, of my own knowledge, where the original of this letter is, but my recollection is that the investigator was here for the company and he took that letter himself, but as far as I know now I have no idea where the letter is. * * * The investigator did live in New Orleans, but since the company's failure I don't know where he is." The home office of the company being in New Orleans, and the investigator having been sent by it to investigate appellant's shortage, and the original of the letter in question having been turned over to him, it occurs to us as being sufficient to justify the trial court in concluding that the letter had been taken to the home office of the company in Louisiana. The facts are not dissimilar to those found in Haire v. State,118 Tex. Crim. 16, 39 S.W.2d 70, where the question involved was secondary proof of the contents of an insurance policy.
Under the undisputed facts it is not thought the introduction in evidence of the carbon copy of the letter would be reversible error, even though it might have been improperly admitted. When the county auditor discovered that appellant was short the fact was reported to the county judge and the county commissioners. They called Mr. Coleman in. Appellant, in the presence of all of them, according to their evidence, admitted that he had appropriated $8500.00 of the funds belonging to the county, and had given it to a Catholic priest on a colonization proposition. Appellant did not testify, and there was no denial from any source that appellant had made the statement in question. The letter amounted to no more than appellant's written admission to the same effect.
We do not think it necessary to discuss further the question presented by bill of exception number five. The cases of Ballou v. State, 22 S.W.2d 666, and Boatright v. State,  42 S.W.2d 422, are referred to in our original opinion. There will be found cited in the opinions in those cases many authorities *Page 415 
which we think support our disposition of the question presented in said bill number five.
The motion for rehearing is overruled.
Overruled.